           Case 2:20-cr-00014-KJM Document 59 Filed 02/02/21 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRYAN PAUL TAMBLYN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:20-cr-00014-KJM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR TEMPORARY
11                                                        )   MODIFICATION OF CONDITIONS OF PRETRIAL
     vs.                                                  )   RELEASE; ORDER
12                                                        )
     BRYAN PAUL TAMBLYN,                                  )   Hon. Carolyn K. Delaney
13                                                        )
                     Defendant.                           )
14                                                        )
                                                          )
15
              The defendant, BRYAN PAUL TAMBLYN, by and through his attorney of record,
16
     Assistant Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its
17
     attorney of record, Christina McCall, hereby stipulate to and request an order from this Court
18
     temporarily modifying the conditions of Mr. Tamblyn’s pretrial release to permit him to attend a
19
     family gathering at his mother’s home in Sacramento, CA, to celebrate his brother’s birthday.
20
     The parties have conferred with Mr. Tamblyn’s assigned pretrial services officer, who approves
21
     of this stipulated modification.
22
              Mr. Tamblyn is currently on pretrial release in this district on a $50,000 unsecured
23
     appearance bond, as well as an appearance bond secured by deeds of trust and co-signed by his
24
     uncle, Jerome Espinosa and grandfather, Richard Espinosa. See Dkt. 26 (unsecured appearance
25
     bond) and Dkt. 29 (appearance bond secured by deeds of trust). Additionally, Mr. Tamblyn has
26
     three (3) appointed third party custodians: Richard Espinosa, Sr., Jerome Espinosa, and Sheri
27
     Placencia.
28

       Stipulation for Temporary Modification of
       Conditions of Pretrial Release; [Proposed] Order
          Case 2:20-cr-00014-KJM Document 59 Filed 02/02/21 Page 2 of 4


1               Mr. Tamblyn is in compliance with all of his conditions of release. One of those
2    conditions of release is location monitoring. Mr. Tamblyn is subject to home detention, and
3    therefore must remain inside his residence at all times except for employment; education;
4    religious services; medical, substance abuse, or mental health treatment; attorney visits; court
5    appearances; court ordered obligations; or other activities pre-approved by the pretrial services
6    officer 1.
7               Mr. Tamblyn requests, and the parties agree and so stipulate, that his Conditions of
8    Release be temporarily amended to specifically permit him to attend a family gathering at his
9    mother’s home in Sacramento, CA. Mr. Tamblyn’s mother is hosting a gathering of family
10   members to celebrate his brother’s birthday. The guests will include Mr. Tamblyn’s parents,
11   siblings, aunts and uncles, nieces and nephews. Any minors in attendance will be accompanied
12   by their parents, whose names and contact information have been provided to the pretrial
13   services officer.
14              Mr. Tamblyn’s mother’s home is (approximately) a 35-minute drive from Mr. Tamblyn’s
15   residence in Elk Grove, CA. Allowing some additional time for traffic and the time set aside for
16   the day’s festivities, the parties request a temporary modification of pretrial conditions to permit
17   Mr. Tamblyn’s release from the monitor between 12:00 p.m. and 6:00 p.m. on Saturday,
18   February 6, 2021. Mr. Tamblyn will be in the company of at least two third party custodians and
19   multiple sureties at his mother’s home. Mr. Tamblyn will drive directly to his mother’s home
20   from his residence and will immediately return to his residence at the conclusion of the gathering
21   and a brief time to assist his mother with cleanup.
22   ///
23   ///
24   ///
25
26
     1
27    Pretrial services interprets this condition to only permit their approval of other activities which are deemed
     essential, with all other activities requiring the approval of the Court. The pretrial services officer who supervises
28   Mr. Tamblyn advised defense counsel that this specific request should be submitted to the Court for approval, in the
     form of a stipulation by the parties.
         Stipulation for Temporary Modification of
         Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 59 Filed 02/02/21 Page 3 of 4


1            The proposed temporarily amended condition is attached to this request. The parties do
2    not request a hearing in this matter in light of this stipulation.
3
4                                                        Respectfully submitted,
5    DATED: February 2, 2021                             HEATHER E. WILLIAMS
6                                                        Federal Defender
7                                                        /s/ Megan T. Hopkins
8                                                        MEGAN T. HOPKINS
                                                         Assistant Federal Defender
9                                                        Attorney for BRYAN PAUL TAMBLYN

10
     DATED: February 2, 2021                             MCGREGOR SCOTT
11
12                                                       United States Attorney

13                                                       /s/ Christina McCall
                                                         CHRISTINA MCCALL
14                                                       Assistant United States Attorney
15                                                       Attorney for the United States

16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 59 Filed 02/02/21 Page 4 of 4


1                                                        ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Special Conditions of Release for defendant, Bryan Paul Tamblyn, be Temporarily Amended
4    such that the he is permitted to attend a family gathering in celebration of his brother’s birthday
5    at his mother’s home in Sacramento, CA between the hours of 12:00 p.m. and 6:00 p.m. on
6    Saturday, February 6, 2021. Mr. Tamblyn shall travel directly to and from the event and shall be
7    in the presence of a third party custodian for the entire time he is at the gathering. Mr. Tamblyn
8    shall not be in the presence of any juveniles or minors unless that juvenile or minor’s parent or
9    guardian is also present. All other conditions of pretrial release shall remain in force.
10           The Temporary Amended Special Condition of Release is hereby adopted.
11
     Dated: February 2, 2021
12
                                                           _____________________________________
13                                                         CAROLYN K. DELANEY
                                                           UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
